internal_revenue_service number release date index number ------------------ ------------- ------------------------------------------------- ----------------------------- ------------------------------- in re ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc corp bo1 plr-135046-05 date december ------------------------------------------------- ---------------------- legend distributing -------------------------------------------------------------- ---------------------------------------------------------- controlled ------------------------------------------------------------------- ---------------------------------------------------------- sub a-1 sub a-2 sub a-3 entity a-4 sub b-1 sub b-2 sub b-3 -------------------------------- --------------------------------- ------------------------------------ -------------------------------------- sub b-4 sub c-1 ------------------------------------- -------------------------------- -------------------------------------------------- ------------------------------------------------- -------------------------------------------------------- ------------------------------- --------------------------------------------------------------------------------- -------------------------------------------------------------------------------- --------- ----------------------- ------------------------- -------------------------- -------------------------------- ------------------------------------- ---------------------------------------------------- plr-135046-05 sub c-2 sub c-3 company ----------------------------------------------------------------------------------------------------------------- company ------------------------------------------------------------------------------------- entity a-5 business a business b business c business d k l m n o p r s t v w-1 w-2 w-3 -------------------------------- ----------------------------- --------------------- ------------------- ------------------ ----------------- -------------- ------------ ------------ ------------ ------------ ----- --- --------------------- --------------------- --------------------- ----------------------------------------------------- ----------------------------------------------------- this letter replies to your letter of date submitted on behalf of plr-135046-05 investor x investor y date date date dear ------------ distributing requesting rulings as to certain federal_income_tax consequences of a proposed transaction the following is a summary of the information in your letter and subsequent correspondence the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent_corporation of a consolidated_group of corporations engaged in businesses a b and c distributing directly owns all of the stock of sub a-1 sub b-1 sub b-2 and sub c-1 sub a-1 owns all of the stock of sub a-2 sub a-2 owns all the stock of sub a-3 and all the membership interests in entity a-4 which is treated for federal_income_tax purposes as an entity disregarded from its owner sub a-2 sub a-2 and entity a-4 actively conduct business a sub b-2 owns all of the stock of sub b-3 which in turn owns all of the stock of sub b-4 sub c-1 owns all of the stock of sub c-2 which in turn owns all of the stock of sub c-3 sub c-3 actively conducts business d which is a part of business c ii sub b-3 distributed the b-4 note to sub b-2 controlled has recently been incorporated for purposes of the proposed distributing has decided to separate business c from businesses a and b by i sub b-4 distributed to sub b-3 a long-term promissory note in the amount of plr-135046-05 transaction controlled has one class of common_stock distributing controlled and its subsidiaries engaged in business c to its shareholders pro_rata at the same time distributing plans to have an initial_public_offering of about s percent of the stock of sub b-3 and it may pay a special dividend to distributing shareholders or repurchase distributing stock distributing also plans to realign foreign entities engaged in businesses a b and c with the domestic parts of those businesses engaged in by distributing sub b-3 and controlled the international restructuring no rulings are requested regarding the international restructuring the following steps are proposed or have been recently consummated steps xi through xviii may occur prior to or on a parallel track with steps iv through x approximately k dollars the b-4 note vi distributing will create entity a-5 a limited_liability_company that will be an entity disregarded from its sole owner distributing then sub a-1 will be merged into entity a-5 with entity a-5 surviving b-2 in exchange for common_stock of sub b-2 for common_stock of sub b-2 exchange for stock of sub b-3 exchange for common_stock of sub b-4 vii entity a-5 will contribute assets used in business b the b assets to sub ix sub b-2 will contribute the b assets and the stock of sub b-1 to sub b-3 in viii distributing will contribute all the stock of sub b-1 to sub b-2 in exchange x sub b-3 will contribute the b assets and the stock of sub b-1 to sub b-4 in iv sub a-3 will be merged upstream into sub a-2 with sub a-2 surviving v sub a-2 will be merged upstream into sub a-1 with sub a-1 surviving xi distributing has formed controlled as a wholly owned subsidiary iii sub b-2 distributed the b-4 note to distributing xii controlled has formed or will form company as a wholly owned xv distributing and investor x will form company initially distributing will xiii sub c-3 will merge with company with company surviving sub c-2 xiv distributing will contribute approximately l dollars to sub c-1 by canceling plr-135046-05 subsidiary will receive common_stock of company with an aggregate fair_market_value approximately equal to the net fair_market_value of sub c-3 indebtedness owed to distributing by sub c-1 receive the initial common_stock of company in exchange for a contribution of approximately m dollars and investor x will receive all the voting preferred_stock of company with a liquidation preference of approximately o dollars in exchange for a contribution of approximately p dollars the company voting preferred_stock xvi contemporaneously with or immediately after step xv distributing will transfer all the outstanding_stock of sub c-1 to company in exchange for common_stock of company and nonvoting preferred_stock of company with a liquidation preference of approximately r dollars the c-1 exchange distributing will immediately sell the nonvoting preferred_stock of company to a third-party investor s investor y pursuant to a pre-existing binding commitment entered into before distributing’s transfer of sub c-1 stock to company the prearranged sale investor y will not transfer any property to company in connection with any of the proposed transactions distributing expects to recognize a substantial tax loss in connection with this transaction the sub c-1 loss controlled in exchange for common_stock of controlled the company contribution company in exchange for company common_stock trusts including a rabbi_trust established for the benefit of n the n rabbi_trust that hold distributing common_stock distributing will distribute all outstanding controlled stock more than percent pro_rata to the holders of distributing common_stock at a ratio of one share of controlled common_stock to each eight shares of distributing common_stock the distribution distributing will not distribute fractional shares of controlled stock instead a distribution agent will aggregate fractional shares of controlled stock sell them on the open market and distribute the net_proceeds of the sale to beneficial owners of distributing stock who otherwise would have received the controlled fractional shares holders of restricted distributing stock will receive unrestricted controlled stock xix except for controlled stock that will be received by distributing’s rabbi xvii distributing will contribute all of the common_stock of company to xviii controlled will contribute all of the common_stock of company to xx sub b-3 will sell approximately s percent of its stock in an initial public xxi it is expected that sub c-1 will borrow approximately t dollars from third plr-135046-05 offering the business b ipo sub b-3 will contribute the net ipo proceeds to sub b- and sub b-4 and its subsidiaries will use these proceeds to repay any indebtedness owed to distributing other than the b-4 note the old b-4 debt if there is any outstanding balance remaining on any of the old b-4 debt after this repayment this remaining balance will be cancelled the b-4 note will remain outstanding after the business b ipo party lenders around the time of the distribution the net_proceeds of this borrowing plus the net_proceeds from the issuance of the company voting preferred_stock which will be contributed to sub c-1 by company will be used by sub c-1 to repay debt owed to distributing to support certain letter_of_credit arrangements with respect to sub c-1’s ongoing business and for general corporate purposes including working_capital potential acquisitions and stock repurchases stock repurchase distributing shares or do both it is expected that distributing will borrow from third party lenders at such times and in such amounts as distributing determines to be appropriate in order to fund any share repurchases or special dividends xxii distributing may pay a special dividend to holders of distributing common representations b no part of the consideration to be distributed by distributing in the a the indebtedness if any owed by controlled to distributing after the the following representations have been submitted in connection with the proposed transaction distribution will not constitute stock_or_securities distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for shares of controlled common_stock received by holders of restricted distributing common_stock granted pursuant to a stock incentive plan of distributing distribution by distributing’s rabbi trusts other than the n rabbi_trust that were established for the payment of benefits under distributing’s executive pension and deferred_compensation plans and that hold shares of distributing common_stock the rabbi trusts and such controlled common_stock the retained rabbi_trust controlled stock this disposition will occur as soon as a disposition is warranted consistent with the business_purpose for the retention of the retained rabbi_trust controlled stock by distributing through its rabbi trusts the retention but in any event not more than five years after the distribution c distributing will dispose_of the controlled common_stock received in the d in connection with a representation agreement with individual n the plr-135046-05 representation agreement the n rabbi_trust was established for the benefit of n the n rabbi_trust will receive in the distribution controlled stock with respect to the n rabbi trust’s shares of distributing stock this distributing and controlled stock will vest on date the date distributing stock and date controlled stock n will also directly receive controlled stock with respect to distributing stock that vested on date the date distributing stock and date controlled stock n may sell the date distributing stock and date controlled stock to distributing on date at a fixed price and may sell the date distributing stock and date controlled stock to distributing on date for a fixed price under the representation agreement the date distributing stock and date controlled stock will be retained by the n rabbi_trust until date this controlled stock the retained n rabbi_trust controlled stock and the retention of this stock the n retention at which time it will vest if certain conditions in the representation agreement are satisfied to the extent that the retained n rabbi_trust controlled stock does not vest on date or distributing receives either the date controlled stock or the date controlled stock pursuant to n’s exercise of n’s right to sell the stock to distributing at a fixed price such stock described in clause if any the acquired n rabbi_trust controlled stock and such acquisition described in clause if any the n acquisition distributing will dispose_of the retained n rabbi_trust controlled stock or the acquired n rabbi_trust controlled stock as soon as a disposition is warranted consistent with the business_purpose for the n retention or the n acquisition but in any event not later than five years after the distribution be voted in proportion to the votes cast by other shareholders of controlled properly treated as a grantor_trust pursuant to sec_671 at all times since its formation of the gross assets of controlled will consist of the stock and securities of a controlled_corporation company that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 representative of the present operations of business a conducted by sub a-2 and entity a-4 and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted representative of the present operations of business d a part of business c and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted g immediately after the distribution at least percent of the fair_market_value e the controlled stock retained by the rabbi trusts and the n rabbi_trust will h the years of financial information submitted on behalf of distributing is i the years of financial information submitted on behalf of company is f each of distributing’s rabbi trusts including the n rabbi_trust has been k the distribution is carried out for the following corporate business purposes j following the distribution distributing and controlled directly or through their plr-135046-05 respective controlled_subsidiaries will continue the active_conduct of their respective businesses independently and with their separate employees i to enhance the success of both distributing and controlled by enabling them to resolve management and systemic problems that arise by the operation of their businesses within a single affiliated_group ii to improve the competitiveness of controlled’s business c by resolving inherent conflicts and the appearance of conflicts with v iii to simplify and reduce distributing’s and controlled’s regulatory compliance burdens and risks by separating business c from distributing iv to enhance the ability of each of distributing and controlled to issue equity efficiently and effectively for acquisitions and financings and v to enhance the efficiency and effectiveness of distributing’s and controlled’s equity-based compensation the distribution is motivated in whole or substantial part by one or more of these corporate business purposes l there is no plan or intention by any five_percent_shareholder of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any specific other shareholder of distributing other than index funds which will presumably readjust their portfolios consistent with the relevant indices to sell exchange transfer by gift or otherwise dispose_of its stock in either distributing or controlled after the distribution m there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than distributing’s acquisition of the acquired n rabbi_trust controlled stock together with any similar acquisition of date distributing stock or date distributing stock or through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 merge distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business however distributing or controlled or existing or newly formed subsidiaries of distributing or controlled may seek to acquire related businesses after the distribution and some of those acquisitions may be structured as mergers earnings_and_profits of distributing or controlled or both neither accumulated their receivables nor made extraordinary payment of their payables in anticipation of the distribution p except for the payment of any special dividends distributing and controlled o the distribution is not used principally as a device for the distribution of the n there is no plan or intention to liquidate either distributing or controlled to r except for any outstanding indebtedness owed to distributing by sub c-1 that t except for certain payments that will be made in connection with the tax s immediately before the distribution items of income gain loss deduction q except for distributing’s capitalization of indebtedness owing to distributing plr-135046-05 by sub c-1 as described in transaction step xiv no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with the distribution will be repaid as described in transaction step xxi no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the distribution and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled stock will be included in income immediately before the distribution to the extent required by applicable treasury regulations see sec_1 sharing_agreement and certain transitional agreements payments made in connection with continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_368 and iv determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution u no two parties to the transaction are investment companies as defined in w for purposes of sec_355 immediately after the distribution no person v for purposes of sec_355 immediately after the distribution no person bb the distribution would be pursued by distributing regardless of whether the aa no liabilities were directly assumed by controlled in the company z at the time of the company contribution the outstanding common_stock of plr-135046-05 x the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including a predecessor or successor of any such corporation y after the distribution no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries other than individuals w-1 w-2 and w-3 who will serve as officers and directors of distributing and as directors of controlled and potentially company company will have a positive net fair_market_value contribution sub c-1 loss would be recognized by virtue of the distribution and the related transactions sale of the sub c-1 stock to an unrelated third party controlled_group as defined in sec_267 upon the consummation of the distribution engaged in or structured with a principal purpose to avoid the provisions of sec_267 including for example by avoiding treatment as an intercompany sale or by distorting the timing of losses or deductions within the meaning of sec_1_267_f_-1 principal purpose of which is evasion or avoidance of federal_income_tax within the meaning of sec_269 by the distribution agent will be solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in connection with the distribution in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be distributed in the distribution it is intended that no distributing shareholder will receive cash in lieu of fractional cc distributing would be entitled to recognize the sub c-1 loss upon a taxable ee the distribution of business c to shareholders of distributing is not being dd distributing and company will cease to be members of the same ff the c-1 exchange is not an acquisition described in sec_269 or a the gg the payment of cash in lieu of fractional shares of controlled common_stock plr-135046-05 shares in an amount equal to or greater than the value of one full share of controlled common_stock rulings distributing will recognize the sub c-1 loss on the c-1 exchange provided it based solely on the information submitted and the representations set forth above we rule as follows is followed by the prearranged sale sec_1001 and revrul_79_70 c b loss recognized on the c-1 exchange sec_267 and sec_1_267_f_-1 immediately before the distribution distributing will take into account the the company contribution together with the distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on the company contribution sec_361 sec_1032 controlled will recognize no gain_or_loss on the company contribution controlled’s basis in the stock of company received in the company contribution will equal the basis of such stock in the hands of distributing sec_362 controlled’s holding_period in the stock of company received in the company contribution will include the holding_period of that asset in the hands of distributing sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 the shareholders of distributing will recognize no gain_or_loss and no amount will otherwise be included in the income of such shareholders on their receipt of controlled stock in the distribution except for holders of restricted_stock of distributing who have not made a valid election under sec_83 sec_355 the aggregate basis of the distributing and controlled stock in the hands of a shareholder of distributing after the distribution including fractional shares aggregated and sold by the distribution agent will equal the shareholder’s basis in the distributing stock held immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c plr-135046-05 the holding_period of the controlled stock received by a shareholder of distributing will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 distributing and controlled will allocate earnings_and_profits if any in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 none of the retention the n retention or the n acquisition if any is in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax sec_355 a shareholder who receives cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional shares received as determined above in ruling and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional shares of stock would be held as capital assets on the date of the distribution sec_1221 and sec_1222 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 in addition no opinion is expressed regarding iv the tax treatment of the receipt of unrestricted controlled stock by holders of restricted distributing stock who have not made valid elections under sec_83 v the potential application of sec_482 to any payments made in connection with continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries that are not made for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length and iv the tax treatment of the international restructuring procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-135046-05 each taxpayer involved in the transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely ______________________________ lisa a fuller senior counsel branch office of associate chief_counsel corporate cc
